Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 07/14/22. Claims 1 – 10 have been examined and are pending. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention lacks patentable utility.  As stated in the MPEP 2106.04(a)(2)
In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
7.	Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

For example Claim 1, recites 
“…computing a place AP that changes between the SA and the SA’; and 
acquiring a place set {AP}, AP2,...,APn} for all change places in the evolution rule set L=>R; 
determining whether the place AP belongs to the place set {AP7, AP2,...,APn}, and ending the method if no, or otherwise, acquiring a corresponding matching place AP; of the place AP,
thereby acquiring a corresponding evolution rule L;—>;; respectively computing a place graph Li and a link graph Li according to the L,,respectively computing a place graph SA” and a link graph SA’ according to the software architecture SA, acquiring a matching subgraph G’ of the place graph Li in the place graph SA”, and 
acquiring a matching subgraph G* of the link graph Lj in the link graph SA’; 
respectively computing a place graph RP and a link graph RF according to the Kj, respectively cutting the matching subgraph G” on the place graph SA? with an isomorphically cut boundary cluster and replacing with the place graph RP to obtain a new SA place graph SA’, and cutting the matching subgraph G’ on the link graph SA” and replacing with the link graph Rj to obtain a new SA link graph SA’*; and 
merging the new SA place graph SA” and the new SA link graph SA’° to obtain an evolved software architecture SA’, thereby implementing update of the software architecture SA…”
From Claim language Examiner interprets the claims to be no more than just computer calculations with no rationale as to the utility, and how the result is in relation to its utilization and functionality to perform updating.
As well as presenting any sort of tangible result and how it correlates to the software and hardware to achieve said result in a real-world situation. 
It just appears to be a collection of calculations with no real utility. 


8.	Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the collection of Mathematical symbols and in claim limitations that don’t appear to provide any real correlation to the utility which Applicant appears to claim. 

Conclusion

9.	Attorney is welcome to call Examiner and Explain or provide more clarification with regards to the claims. Examiner is still having a hard time understanding what applicant’s practical application is. It still appears to be formulars and symbols and graphical mathematical labels that aren’t pointing out what Applicants invention really is. 
 
Correspondence Information
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192